IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0196
                            Filed September 21, 2022


IN THE INTEREST OF R.S.,
Minor Child,

R.B., Father,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Polk County, Rachel E. Seymour,

District Associate Judge.



       A father appeals the termination of his parental rights. AFFIRMED.



       John Audlehelm of Audlehelm Law Office, Des Moines, for appellant father.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Nicole Garbis Nolan of the Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.



       Considered by Ahlers, P.J., and Badding and Chicchelly, JJ.
                                         2


AHLERS, Presiding Judge.

      The child, R.S., was born in 2021. The father was incarcerated at the time

of the child’s birth and remained incarcerated through the termination hearing that

leads to this appeal. The juvenile court terminated the father’s parental rights to

the child under Iowa Code section 232.116(1)(b) and (h) (2021).1 The court also

terminated the parental rights of the child’s mother. Only the father appeals.

      We review termination-of-parental-rights proceedings de novo. In re Z.K.,

973 N.W.2d 27, 32 (Iowa 2022). The father raises only one issue—that the State

failed to prove the statutory ground for termination by abandonment under Iowa

Code section 232.116(1)(b). He makes no challenge to termination under section

232.116(1)(h).

      We need not address the father’s challenge to termination under

section 232.116(1)(b). When, as here, a parent’s rights are terminated under

multiple statutory grounds, we may affirm on any ground supported by the record.

See In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). As the father fails to challenge

termination under section 232.116(1)(h), he waives any claim of error on that

ground. See In re N.N., No. 21-1978, 2022 WL 610318, at *1 (Iowa Ct. App.

Mar. 2, 2022) (holding failure to challenge one of the grounds for termination

permits us to affirm on that ground without analyzing other grounds challenged).

Accordingly, we affirm the juvenile court’s ruling that termination is appropriate




1 The termination order states the father’s parental rights were also terminated
under section 232.116(1)(e). This appears to be a typographical error, as the court
dismissed that ground during the termination hearing.
                                       3


under section 232.116(1)(h).    As the father makes no other challenge to the

termination order, we affirm.

      AFFIRMED.